Citation Nr: 0841021	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-10 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to May 20, 2004 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an effective date prior to May 20, 2004 
for the grant of a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to an effective date prior to May 20, 2004 
for eligibility to Dependents' Educational Assistance 
benefits.

4.  Entitlement to an effective date prior to February 24, 
2005 for the grant of a 40 percent evaluation for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  This case has since been 
transferred to the Winston-Salem, North Carolina VARO, and 
the veteran appeared for a videoconference hearing at the RO 
in September 2008.

The issues concerning entitlement to earlier effective dates 
for the grant of TDIU, for eligibility to Dependents' 
Educational Assistance benefits, and for the grant of a 40 
percent evaluation for a left knee disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's initial claim for service connection for PTSD 
was received by VA on May 20, 2004, with no indication from 
the record of a prior claim.




CONCLUSION OF LAW

The criteria for an effective date prior to May 20, 2004 for 
the grant of service connection for PTSD have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In service connection cases, the effective date is the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  However, if the claim is received within one year 
of separation from service, the effective date will be the 
day following the date of separation from service.  38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

II.  Analysis

In the present case, the veteran has asserted that an earlier 
effective date for the grant of service connection for PTSD 
is warranted because he first applied for this benefit in 
1985.  He reiterated his contentions during his September 
2008 videoconference hearing.  

The claims file does, in fact, include an earlier application 
for service connection for multiple disorders, received by 
the Seattle VARO in September 1985.  The listed disorders, 
however, are limited to the left shoulder and arm, a leg 
injury, a back injury, and a head injury.  The application 
contains no references to PTSD.

Rather, there is no indication from the claims file of a 
claim for service connection for PTSD prior to May 20, 2004, 
the date upon which the veteran's current claim was received 
by the Seattle VARO.

The Board is aware that the veteran underwent VA mental 
health treatment prior to May 20, 2004, with several group 
therapy records containing references to PTSD.  However, 
records of such treatment can be accepted as an informal 
claim for benefits only in the limited instances when a 
formal claim for compensation has previously been allowed, or 
a formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree.  38 C.F.R. § 3.157(b).  This case fits 
neither of those circumstances.

In summary, the effective date of the grant of service 
connection for PTSD must be established as the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  Here, the record supports 
an effective date of May 20, 2004, and the preponderance of 
the evidence is against the veteran's claim for an earlier 
effective date.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any error in 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

The veteran was notified of the information and evidence 
needed to substantiate and complete a claim for service 
connection for PTSD in July 2004.  He was not subsequently 
issued a notification letter addressing an earlier effective 
date for the grant of service connection for PTSD, which was 
raised in his notice of disagreement with the rating decision 
granting service connection.  However, the question of 
whether a further notification letter is required for such 
"downstream" issues as an effective date claim arising from 
a grant of service connection was addressed by the VA Office 
of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In 
this precedent opinion, the General Counsel held that, in 
such circumstances, a Statement of the Case was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. 
§ 5103(a) did not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue.  Id.  Here, the required Statement of the Case was 
issued in December 2005.

The Board further notes that, in March 2006, the veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's relevant VA and private records have 
been obtained.  Additionally, he was afforded a VA 
psychiatric examination addressing his PTSD in February 2005.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an effective date prior to May 20, 2004 for 
the grant of service connection for PTSD is denied.


REMAND

As noted above, the veteran was furnished with a letter 
notifying him of the information and evidence needed to 
substantiate and complete a claim for service connection for 
PTSD in July 2004, following receipt of his May 20, 2004 
claim.  This notice letter, however, is limited in scope to 
only the initial PTSD claim.  It does not contain notice 
concerning claims for TDIU, Dependents' Educational 
Assistance, and an increased evaluation for a left knee 
disorder.  

The veteran raised the issue of the effective dates assigned 
for these benefits in the notice of disagreement with the 
April 2005 rating decision that is the subject of this 
appeal.  Subsequent to the appealed April 2005 rating 
decision, appropriate corrective action was not taken in 
terms of section 5103(a) notification concerning earlier 
effective dates for the grants of TDIU, Dependents' 
Educational Assistance, and a 40 percent evaluation for a 
left knee disorder.  The veteran was furnished with a letter 
addressing the considerations of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in March 2006, but this letter was generic in nature 
and did not address the particular types of evidence required 
for earlier effective dates for the specific grants of 
benefits under 38 C.F.R. § 3.400.  Moreover, even if this 
letter had included adequate notification, the United States 
Court of Veterans Appeals (Court) has held that a notice 
letter, if sent after the initial adjudication, must be 
followed by a readjudication of the claim(s) (i.e., in a 
Supplemental Statement of the Case).  See generally Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  In this case, 
the effective dates for the increased evaluation for a left 
knee disorder, the TDIU rating, or Dependents' Educational 
Assistance were not readjudicated after the December 2005 
Statement of the Case. 

The absence of adequate notification concerning earlier 
effective dates for the grants of TDIU, Dependents' 
Educational Assistance, and a 40 percent evaluation for a 
left knee disorder constitutes a procedural defect requiring 
correction by the RO or AMC.  See 38 C.F.R. § 19.9.  

Additionally, the Board is aware that action concerning an 
earlier effective date for the grant of TDIU could affect the 
effective date assigned for eligibility to Dependents' 
Educational Assistance.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision on one issue cannot be rendered until the other 
issue has been considered); see also 38 U.S.C.A. § 
3501(a)(1)(A); 38 C.F.R. §§ 21.3020, 21.3021 (concerning the 
establishment of basic eligibility for Dependents' 
Educational Assistance, including status as the child of a 
veteran who is awarded TDIU).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding earlier 
effective dates for the grants of TDIU, 
Dependents' Educational Assistance, and a 
40 percent evaluation for a left knee 
disorder.  In terms of 38 C.F.R. § 3.400, 
this letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the earlier 
effective dates and provide notification 
of both the type of evidence that VA will 
seek to obtain and the type of evidence 
that is expected to be furnished by the 
veteran.  

2.  After completion of the above 
development, these issues should be 
readjudicated.  If the determination of 
any of these issues remains less than 
fully favorable to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


